Title: Thomas Jefferson to Victor Adolphus Sasserno, 5 April 1818
From: Jefferson, Thomas
To: Sasserno, Joseph Victor Adolphus


                    
                        Sir
                        Monticello in Virginia
Apr. 5. 18.
                    
                    I am in hopes you recieved in due time my letter of Feb. 22. and with it your Consular commission. two days ago came to hand the 200. bottles of wine you were so kind as to furnish me last through mr Cathalan. it is an excellent & well-flavored wine, and would give unmixed satisfaction could we forget that furnished the preceding year, which pleased here beyond any wine I have ever seen. the preceding parcel differed from the last only in it’s being what we call a little silky, that is to say very lightly sweetish, but so little so as to be barely sensible. whether this difference proceeds from a difference in the year, or that it is from a different vineyard, I do not know; and I mention it that if it is from a different vineyard, you may know our preference of the preceding supply. I have made a remittance to mr Cathalan for 300. bottles for this year which I pray you to furnish of the best, and as promptly as possible because of the necessity of their arrival here before the winter sets in, for if after that, our coast is so dangerous in winter that they cannot be reshipped from the port at which they arrive to Richmond or Norfolk (my ports) till the ensuing spring. I salute you with assurances of my attachment & respect.
                    
                        Th: Jefferson
                    
                